Exhibit 10.1

 

 



SETTLEMENT AGREEMENT

This SETTLEMENT AGREEMENT (this “Agreement”) is made and entered into as of
January 31st, 2017, by and among magicJack VocalTec Ltd., a company organized
under the laws of the State of Israel (the “Company”), on the one hand, and
David L. Kanen and Kanen Wealth Management LLC (together and including their
respective Associates and Affiliates, the “Kanen Group”), on the other hand. The
Company and the Kanen Group are each referred to herein as a “Party” and,
collectively, as the “Parties.”

RECITALS

WHEREAS, as of the date hereof, the Kanen Group beneficially owns 998,452
ordinary shares of the Company, no par value (the “Kanen Shares”), as disclosed
in the Schedule 13D filed on August 19, 2016 (as amended by the Schedule 13D/A
filed August 26, 2016, as further amended by the Schedule 13D/A filed August 31,
2016, the “Schedule 13D”); and

WHEREAS, on August 29, 2016, the Kanen Group submitted a proposal (the “Director
Proposal”) to elect Alan Bradley Howe, Anthony Ambrose, Jonathan M. Charak,
William Austin Lewis, David Clark, Anthony Pompliano and Louis Antoniou for
election to the Board of Directors of the Company (the “Board”) at the Company’s
2016 annual meeting of shareholders (including any adjournment, postponement or
thereof, the “2016 Annual Meeting”).

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound hereby, agree as follows:

1.               Annual Meeting Matters.

(a)                The Company shall (i) include Don C. Bell III and Alan
Bradley Howe (the “Kanen Designees”) as director candidates of the Board in the
Company’s proxy statement for the 2016 Annual Meeting, (ii) recommend that the
Company’s shareholders vote in favor of the Kanen Designees, and (iii) use
reasonable best efforts to cause the election of the Kanen Designees.

(b)               The Kanen Group hereby withdraws its Director Proposal with
immediate effect. The Kanen Group shall, and shall cause its Affiliates and
Associates to, appear in person or by proxy at the 2016 Annual Meeting and to
vote all Kanen Shares at the 2016 Annual Meeting in accordance with the Board’s
recommendations with respect to each election of directors and each other
proposal as set forth in the Board’s definitive proxy statement filed for the
2016 Annual Meeting. No member of the Kanen Group shall execute any proxy card
or voting instruction form in respect of the 2016 Annual Meeting other than the
proxy card and related voting instruction form being solicited by or on behalf
of the Board. Each member of the Kanen Group agrees that it shall not, and that
it shall not permit any of its Representatives to, directly or indirectly, take
any action inconsistent with this Section 1(c).



 



2.               Expenses. Within five Business Days following the date of this
Agreement, the Company shall reimburse the Kanen Group, in an amount not to
exceed $100,000.00, for expenses incurred by the Kanen Group in connection with
the execution and effectuation of this Agreement and the transactions
contemplated hereby, including, but not limited to, legal and other advisory
costs.

3.               SEC Filings.

(a)                No later than two Business Days following the execution of
this Agreement, the Kanen Group shall file with the SEC an amendment to its
Schedule 13D in compliance with Section 13 of the Exchange Act, reporting its
entry into this Agreement, disclosing applicable items to conform to its
obligations hereunder and appending this Agreement as an exhibit thereto (the
“Schedule 13D Amendment”). The Schedule 13D Amendment shall be consistent with
the terms of this Agreement. The Kanen Group shall provide the Company and its
Representatives with a reasonable opportunity to review the Schedule 13D
Amendment prior to it being filed with the SEC and consider in good faith any
comments of the Company and its Representatives.

(b)               No later than four Business Days following the execution of
this Agreement, the Company shall file with the SEC a Current Report on Form
8-K, reporting its entry into this Agreement and appending this Agreement as an
exhibit thereto (the “Form 8-K”). The Form 8-K shall be consistent with the
terms of this Agreement. The Company shall provide the Kanen Group and its
Representatives with a reasonable opportunity to review and comment on the Form
8-K prior to the filing with the SEC and consider in good faith any comments of
the Kanen Group and its Representatives.

4.               Certain Definitions and Interpretations. As used in this
Agreement: (a) the terms “Affiliate” and “Associate” (and any plurals thereof)
have the meanings ascribed to such terms under Rule 12b-2 promulgated by the SEC
under the Exchange Act and shall include all persons or entities that at any
time prior to the Termination Date become Affiliates or Associates of any person
or entity referred to in this Agreement; (b) the term “Exchange Act” means the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder; (c) the terms “beneficial ownership,” “group,” “person,”
“proxy” and “solicitation” (and any plurals thereof) have the meanings ascribed
to such terms under the Exchange Act; (d) the term “Business Day” means any day
that is not a Saturday, Sunday or other day on which commercial banks in the
State of Delaware are authorized or obligated to be closed by applicable law;
(e) the term “Representatives” means a person’s Affiliates and Associates and
its and their respective directors, officers, employees, partners, members,
managers, consultants, legal or other advisors, agents and other
representatives; (f) the term “SEC” means the U.S. Securities and Exchange
Commission.

5.               Governing Law; Jurisdiction; Jury Waiver. This Agreement, and
any disputes arising out of or related to this Agreement (whether for breach of
contract, tortious conduct or otherwise), shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without giving effect to its
conflict of laws principles. The Parties agree that exclusive jurisdiction and
venue for any Legal Proceeding arising out of or related to this Agreement shall
exclusively lie in the Court of Chancery of the State of Delaware or, if such
Court does not have subject matter jurisdiction, to the Superior Court of the
State of Delaware or, if jurisdiction is vested exclusively in the Federal
courts of the United States, the Federal courts of the United States sitting in
the State of Delaware, and any appellate court from any such state or Federal
court. Each Party waives any objection it may now or hereafter have to the
laying of venue of any such Legal Proceeding, and irrevocably submits to
personal jurisdiction in any such court in any such Legal Proceeding and hereby
further irrevocably and unconditionally waives and agrees not to plead or claim
in any court that any such Legal Proceeding brought in any such court has been
brought in any inconvenient forum. Nothing contained herein shall be deemed to
affect the right of any Party to serve process in any manner permitted by law.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT.

2 

 



6.               Specific Performance. Each member of the Kanen Group, on the
one hand, and the Company, on the other hand, acknowledges and agrees that
irreparable injury to the other Party would occur in the event any provision of
this Agreement were not performed in accordance with such provision’s specific
terms or were otherwise breached or threatened to be breached and that such
injury would not be adequately compensable by the remedies available at law
(including the payment of money damages). It is accordingly agreed that each
member of the Kanen Group, on the one hand, and the Company, on the other hand
(the “Moving Party”), shall each be entitled to specific enforcement of, and
injunctive relief to prevent any violation of, the terms hereof, and the other
Party hereto shall not take action, directly or indirectly, in opposition to the
Moving Party seeking such relief on the grounds that any other remedy or relief
is available at law or in equity. This Section 6 shall not be the exclusive
remedy for any violation of this Agreement.

7.               Miscellaneous. This Agreement contains the entire agreement and
supersedes all prior agreements and understandings, both written and oral,
between the Parties with respect to the subject matter hereof and thereof. This
Agreement is solely for the benefit of the Parties and is not enforceable by any
other persons. This Agreement shall not be assignable by operation of law or
otherwise by a Party without the consent of the other Party.  Subject to the
foregoing sentence, this Agreement shall be binding upon, inure to the benefit
of, and be enforceable by and against the permitted successors and assigns of
each Party. This Agreement may be executed in counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same agreement. Signatures to this Agreement transmitted by facsimile
transmission, by electronic mail in “portable document format” (“.pdf”) form, or
by any other electronic means intended to preserve the original graphic and
pictorial appearance of a document, shall have the same effect as physical
delivery of the paper document bearing the original signature.

[Signature Pages Follow]

3 

 

 

IN WITNESS WHEREOF, each of the Parties has executed this Agreement, or caused
the same to be executed by its duly authorized representative, as of the date
first above written.

  MAGICJACK VOCALTEC LTD       By:  /s/ Gerald Vento   Name:
Title: Gerald Vento
Chief Executive Officer and President



 

 



Signature Page to the Settlement Agreement



 



  KANEN WEALTH MANAGEMENT LLC       By:  /s/ David L. Kanen   Name:
Title: David L. Kanen
Managing Member         DAVID L. KANEN         /s/ David L. Kanen      





 

Signature Page to the Settlement Agreement

 





 

 